To quash a capias, because of insufficient affidavit.
Order to show cause denied November 5, 1891.
The court below filed, and the same appears with the petition, a memoranda, showing a careful consideration of each allegation in the affidavit, and while the court found that certain of the statements were not sufficiently specific and others mere conclusions, he finds that the allegations, that relator’s horse was seized by the township treasurer for unpaid taxes; that said township treasurer conspired with one Frantz for the purpose of an unfair sale; that Frantz brought the horse to the place of sale; that the horse was struck off to the first bidder without waiting for others, who were present with a view of bidding, to bid, or giving them an opportunity to bid, and that Frantz immediately drove the horse away beyond reach or knowledge, were positive statements of a positive wrong^ and that relator was thus deprived of his property unfairly and illegally.